Title: To John Adams from Philip Van Cortlandt, 27 February 1799
From: Van Cortlandt, Philip
To: Adams, John



Honored Sir,
Philadelphia 27 Feby 1799

Since my personal application to you Mr Lawrence and Mr Watson senators from the State of New York have writen & spoken to Mr McHenry in favour of my Application for a Commission in the Army.—I take the liberty of mentioning to you that I am still desirous of an appointment & if you are pleased to give me one I trust my conduct will ever secure honor to myself & the approbation of my country.—
I am Honored Sir / with Esteem / Your Obedient Servant

P v: Cortlandt